         Case 1:20-cr-00020-JPJ-PMS Document 67 Filed 06/22/20 Page 1 of 3 Pageid#: 230
                                                                                     CLZRKS OFFICEU.S.DISX COMRT
                                                                                                ATADIRGPON,VA .
                                                                                                    FILED                     '

                                IN THE ITM TED STATESDISTRIPT COURT                             JUN 22 2222
                               FO R TH E W E STER N D ISTRIC T O F W R G INIA              JU z 0, D .
                                                                                                     E% CLEBK
                                           ABINGDON DIW SION                              BY:         .
                                                                                                 DEP W CLEBK
         IJNITED STATESoF AM ERIèA                                                                            :
                                                                             .

                                                                 CaseNo.j. u
                                                                         .

                                                                                                          .




         JAM ES LO UIS JORDAN                                    V iolations:18 U kS.C .113,1111,& 1113


                                               IND IC TM EN T

                                                CO U N T O N E

                TheGrand Jtlry chargesthat:

                   On or>boutM ay 10,20$9,intheW estern DistrictofVirjiniaand èlsewheie,within .
         the George W ashingtop and Jeffersön NàtionalForést,a place within the specialm àritim e and

         tenitorialjurisdiction.ofthe.United States,JAM ES LOUIS JORDAN,willfully,deliberately,
          .       w'                    .         .                                   '    e'                         .



         maliciously,andwithpremeditationand.maliceaforethought,didtmlawfullyldllkonalbSanchek.
                2.Allinviolation ofTitle 1*8,Urlited StatesCode,Sections7 & 1'111.
                                                                                 :



                                               colN ï'W o
                The Grand Jury chargesthat:

                1. On or aboutM ay 10,2019,irithe W estem DistrictofVirginia and elsewhere,within .
                                                                 '                                .
    ..

.
    .'
         the George W asllington and Jefferstm N ationalForest,a place within the specialfqaritime and
                       .   u                               j.'                   '                                '       .
         tenitorialjudsdiction (ifthe United States,JAM ES LOUIS JORDAN,attempted to commit
         mlzrder,inviolationof18U.S.C.j 1111,ofVictim KM .
                2.A11in violation ofTitle 18,United StatesCode,Sections7& li13.
                                                                     .




         USAO #2019R00342
Case 1:20-cr-00020-JPJ-PMS Document 67 Filed 06/22/20 Page 2 of 3 Pageid#: 231




                                                        C O U N T TH R EE

         The
           'Grand Jtlry chargesthat:

         1* on orabout'
                      M ay 10,2019,ipthew rstern.DistrictofVirjiniaand elsewhere,within
                                                '                        '   '
                           .                                                     .
                                                                                         (
                N              .                             .

the George W ashington and Jefferson NatiopalForest,a placç within the specialmaritim e and

tenitorialjtuisdiction bfthdUnited St>tes,JAM ES LOUIS JORDAN, did assaultVictim KM .
W   ith intentto com mitmtlrderby sta
                                    'bbing hermultipletimeswith aknife.
                               '
                       .



         2.A11inviolatioh ofTitle 18,United statesCode,Section:7t
                                        .                    .  i 113(a)(1).
                                   X.           .                        '           '
                                                    '
                                            .




                                                        COUNT /OUR
         TheGrand Jlzry chargesthat:

            On oraboutM ay 10,2019,in the W esjern DistrictofVirginia and elsewhere,within
the George W ashington and Jefferson N ationalForest,a place Within the speciélmaritile arid

tenitorialjurisdictionoi-theUnitedStates,JAMYSLOUISJORDAN,didassaultVictim GH with
adangerousweapon,namçly,aknife,with intentto dobodily harmt

         2.A1lin.
                violationofTitle18,UnitedStatesCode,Sections7& 113(a)(3).

                                                                     '
                                                                 .

                                                         C O U NT FIVE

         TheGrand Jury chàrgesthat:

            On or about M ay '10, 2019,i
                                       ntheWesternDistrictofVirginiaandeisewhere,witlzin
the George W ashington and Jefferson NatiqnalForest,a place within the specialm aritim e and

territorialjurisdictiopoftheUrlited'states,JAMESLOUISJORDAN.,didassaultVictim JH with
adangerousweapon,nam ely,a knife,With intentto do bodilyharm .                       .

         2.A1lin violationofTitle18,UnitedStatesCode,Sections7& 113(a)(3).


usAo #201/ 00342
Case 1:20-cr-00020-JPJ-PMS Document 67 Filed 06/22/20 Page 3 of 3 Pageid#: 232
